Citation Nr: 1748265	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-33 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for lumbar spine disability, for the period from May 7, 2013.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from July 2001 to July 2005.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which continued a 20 percent evaluation for the Veteran's lumbar strain.

In an October 2013 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for radiculopathy, assigning a 10 percent for the right leg, and a 20 percent for the left leg, both awards effective September 13, 2012.  In that decision, the AOJ also, as relevant, denied entitlement to a total rating based on unemployability due to service-connected disability (TDIU). 

In June 2015, the Board remanded the appeal for further development.

In a September 2015 rating decision, the Appeals Management Center (AMC) awarded, as relevant, entitlement to a TDIU, effective August 22, 2015. 

In a November 2015 rating decision, the RO in Nashville, Tennessee, continued a 10 percent rating for radiculopathy of the right leg, and decreased, effective March 6, 2015, to 10 percent the rating assigned for radiculopathy of the left leg. 

In November 2015, the Board denied a TDIU prior to August 22, 2015 as well as a rating higher than 20 percent for service-connected lumbar spine disability prior to May 7, 2013.  A 40 percent evaluation was granted for the lumbar spine disability from May 7, 2013.  The Board remanded for further development the issue of a rating in excess 40 percent for the lumbar spine disability from May 7, 2013.  

The appeal was again remanded for in December 2016 for additional development of the record.  


FINDING OF FACT

For the period from May 7, 2013, the Veteran's lumbar spine disability has been manifested by no more than forward flexion of the thoracolumbar spine to 30 degrees or less; there is no objective evidence of unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome.


CONCLUSION OF LAW

For the period from May 7, 2013, the criteria for an evaluation in excess of 40 percent for the lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

The Veteran was notified of the evidence necessary to support her claim in January 2009, August 2010, January 2012, and January 2013 letters.  This correspondence notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing her claims, identified the Veteran's duties in obtaining information and evidence to substantiate her claims, and provided other pertinent information regarding the VCAA.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant was provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  

With respect to VA's duty to assist, service, VA, and private treatment records have been associated with the claims file.  The Veteran was afforded VA examinations, and the Board finds that the resulting examination and addendum reports are adequate for the purpose of deciding the Veteran's claim, as the record was reviewed, the Veteran was examined, and the examiners provided the rationale underlying their conclusions.

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Service connection for residuals of a lumbar strain has been in effect since July 2005.  The Veteran filed an increased rating claim in November 2008, at which time the rating for her lumbar spine disability was increased from 10 to 20 percent.  As discussed in the Introduction above, the period currently under consideration is that from May 7, 2013.  For this period, the Veteran's low back disability is evaluated as 40 percent disabling.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

The Board notes that where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2016); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Here, the Board has determined that the disability at issue has not significantly changed, and that a uniform evaluation is appropriate for the period under consideration.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The general rating formula for disease and injuries of the spine, specifically, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides as follows:

A 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating for unfavorable ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243 (2016).  

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Intervertebral disc syndrome (IVDS), preoperatively or postoperatively, is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

October 2012 private treatment records from Smith Spinal Care Center indicate that forward flexion of the Veteran's lumbar spine was to 50 degrees.  Extension was to 10 degrees, lateral flexion was to 20 degrees on the left and to 30 degrees on the right, and rotation was to 25 degrees on the left and to 20 degrees on the right.  Pain was noted in all planes.  

January 2013 private treatment records from Comprehensive Care Medical Offices, L.L.C., reflect that the Veteran had 70 degrees of flexion in the lumbar spine, the assessment being resolving back sprain.  In February 2013, straight leg raising was positive on the left with pain at approximately 80 degrees.  The physician noted limited lumbar range of motion with spasms and paraspinal tenderness.  In March 2013, the Veteran had tenderness to palpation of the lumbar spine and spasms in the left paralumbar area.  The assessment was low back pain suggestive of disc disease and radiculopathy.  The provider noted that the Veteran was 21 weeks pregnant.  In May 7, 2013, the Veteran complained of ongoing low back pain.  She reported both good and bad days in terms of back pain.  She noted that on the days that she felt able to work, she still felt that she could not sit for an eight hour workday.  On evaluation, the physician stated that the Veteran's lumbar range of motion was "quite limited to about 15 to 20 degrees of flexion." 

A September 2013 MRI report indicates evidence of bilateral neural foraminal stenosis secondary to diffuse disc bulge at L4 and L5-S1.  NCV/EMG showed evidence of chronic lumbar radiculopathy. 

On VA examination in October 2013, the Veteran stated that when she sat too long her back and legs started to hurt.  Forward flexion of the thoracolumbar spine was to 70 degrees with pain beginning at 50 degrees.  Extension was to 20 degrees with pain beginning at 10 degrees.  Bilateral lateral flexion and bilateral lateral rotation were to 20 degrees with pain beginning at 15 degrees.  Upon repetitive-use testing, range of motion remained the same.  In terms of functional impairment, contributing factors included less movement than normal; weakened movement; excess fatigability; pain on movement; and interference with sitting, standing, and/or weight bearing.  There was paraspinal muscle tenderness and bilateral sciatic notch tenderness.  Guarding or muscle spasms were present but did not result in abnormal gait or spinal contour.  Reflexes and motor examinations of the lower extremities were normal.  Sensory examination was normal in the upper thighs, right thigh/knee, and right lower leg/ankle, and right feet/toes.  There was decreased sensation in the left thigh, left lower leg, and left feet/toes.  Straight leg raising was negative on the right, and positive on the left.  Signs and symptoms of radiculopathy included mild pain in the lower extremities, moderate intermittent pain, and moderate paresthesias and numbness in the left leg.  Paresthesia and numbness were not present in the right leg.  Radiculopathy affected the sciatic nerves and was described as mild on the right and moderate on the left.  It was noted that disc disease did not produce any incapacitating episodes.  Final diagnoses were chronic lumbar strain and degenerative disc disease of the lumbar spine.  

A July 2015 treatment record from Ortho Georgia reflects that inspection of the spine was normal; there was normal alignment with no swelling or ecchymosis.  There was no tenderness of the spinous process, PSIS, the SI joint, or the greater trochanter.  On the right, there was tenderness of the iliolumbar region and gluteus maximus but none in the paraspinal region.  On the left, there was tenderness of the iliolumbar region and no tenderness in the paraspinal region.  Range of lumbar spine motion was normal with pain.  Motor strength in the lower extremities was normal.  Neurologic examination of the lower extremities revealed decreased sensation on the right with a positive straight leg raising test.  

On VA examination in August 2015, the examiner was unable to test range of thoracolumbar spine motion due to the Veteran's complaints of pain.  The examiner was also unable to determine, without resorting to mere speculation, that fatigue, weakness, or incoordination significantly limits the Veteran's functional ability with repeated use over time or during flare-ups.  There were no muscle spasms or guarding.  There was localized tenderness that did result in abnormal gait.  Less movement than normal contributed to the Veteran's functional impairment.  Sensory, reflex, and motor examinations were normal.  Straight leg raising was negative, bilaterally.  Mild radiculopathy was demonstrated in both lower extremities.  There was no ankylosis of the spine.   

In January 2016, a VA physician was asked to review the record and clarify whether IVDS was present.  She responded that a September 2013 MRI showed evidence of bilateral neural foraminal stenosis secondary to diffuse disc bulge at L4 and L5-S1, and that EMG showed evidence of chronic lumbar radiculopathy.  She concluded that subjective and objective findings supported a diagnosis of IVDS.  She indicated that, per telephone interview in January 2016, the Veteran remarked that she was prescribed bed rest over a nine month period from 2013 to 2014 for combined medical conditions of her back condition and pregnancy.

In December 2016, the Board reviewed the record and determined that, as the VA physician who rendered an opinion in January 2016 did not provide an opinion as to the presence of incapacitating episodes.  It directed that an addendum be obtained.  The Board further noted that the Veteran's statement as to a prescription for bed rest raised the question of whether she was prescribed bed rest during her pregnancy at least in part due to her back problems.  It directed that the Veteran be afforded the opportunity to identify relevant records from any treatment provider who had prescribed bedrest for the period from May 7, 2013.

In January 2017, the AOJ requested that the Veteran identify medical providers who had prescribed bed rest due to her back disability.  

Subsequently, the Veteran identified Total Care as having provided treatment from November 2016 to the present.  She did not identify any other providers of care.  Records obtained from this provider include a November 2016 report indicating that the Veteran was seen to establish care.  She reported a history of chronic lumbar pain.  On examination, posture was good.  

In March 2017, the VA physician who authored the January 2016 opinion indicated that the record contained no documented prescribed bed rest.  She concluded that it was less likely than not that IVDS was productive of any incapacitating episodes, which were defined as periods of acute signs and symptoms requiring bed rest prescribed by a physician.  

Having carefully reviewed the record, the Board has concluded that an evaluation in excess of 40 percent is not warranted for the Veteran's lumbar spine disability.  The current 40 percent evaluation contemplates forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A higher evaluation under the general rating formula requires evidence of unfavorable ankylosis of the entire thoracolumbar spine.  The Board acknowledges that the record reflects markedly decreased range of motion due to pain on examination.  However, motion is possible, and the record does not demonstrate fixation of the joints as the result of a disease process, with fibrous or bony union across the joint.  As such, the Board concludes that the criteria for an evaluation in excess of 40 percent are not met.  

The Board has also considered whether a higher evaluation is warranted pursuant to the criteria for rating IVDS.  However, while the VA physician determined in 2016 that a diagnosis of IVDS is appropriate, she reviewed the record and concluded that there had been no physician prescribed bed rest due to IVDS.  Accordingly, a higher evaluation pursuant to these criteria is not for application.  

The Board accepts that the Veteran has experienced functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion required to warrant the next higher evaluation.  The Board therefore finds that the currently assigned evaluation is appropriate for the Veteran's low back disability.

The Board notes that the Veteran is competent to report that her disability is worse.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluation for the Veteran's low back disability is appropriate.  The evidence preponderates against a finding that an increased evaluation is 

warranted. As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER





____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


